PER CURIAM:
The petitioners seek review of a decision of the Judicial Officer of the Department of Agriculture, acting for the Secretary of Agriculture, issued under the Packers and Stockyards Act, 7 U.S. C.A. § 181 et seq. The controlling issue is whether the Department of Agriculture is authorized by § 203 of the Act, 7 U.S.C.A. § 193, to hold a hearing and issue a cease and desist order with respect to a live poultry dealer or handler who violates § 202 of the Act, 7 U.S.C.A. § 192.
In Arkansas Valley Industries, Inc. v. Freeman, 415 F.2d 713 (1969) the Eighth Circuit recently considered and decided this question. It answered in the negative. We agree.
The decision and order of the Secretary of Agriculture in the case now under review will therefore be set aside.
So ordered.